DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because rotary distributor (9) as detailed on line 20 of page 12 is labeled as “90” incorrectly in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation wherein the preforms are transferred, and the claim also recites in particularly directly which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (2016/0229108 A1: figures 1, 2, 5 and 7; and paragraphs 27, 28, 40 and 42).
Aoki teaches a blow molding apparatus having a heating device (4), transfer devices (31, 5, 11, 24), a sterilization device (5) and a blow molding apparatus (6) to form blow molded containers.  The sterilization device comprises a rotatable carrier having a spraying means (50) disposed to correspond to each container gripper (paragraph 28), whereby the inside of the preforms are sprayed with an antimicrobial agent as illustrated in figure 5.  The sterilization device (5) is present just upstream of the heater at the in-feed of the heater as illustrated in figure 7, such that the microbial agent is activated during heating to provide an antiseptic preform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki taken together with Lewin et al (2016/0193775 A1: figures 3-8 and paragraphs 58-60, 62, 65-67 and 69).
Aoki discloses all claimed features except for the application device having an actuator to raise and lower the application device relative to the carrier.
Lewin et al disclose a blow molding apparatus having a heater section (24) and a sterilizing section (70) associated to an infeed wheel (35) wherein an actuator device (paragraph 58) in the form of a cam-controlled means or a linear actuator to raise and lower application device (51, figure 5).  The movement is illustrated by the double arrow at the top of figure 5 and parallel to the axis of the infeed wheel.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and method of Aoki by using an actuating device to raise and lower an application device for supplying sterilizing agent to a preform as disclosed by Lewin et al for the purpose of placing the application device into the preform for applying sterilizing fluid to coat the preform properly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki taken together with Chinese reference (CN 110341166 A: figures 1-3).
Aoki discloses all claimed features except for the conveyor having recesses on an outer circumference of the carrier.
The Chinese reference discloses a conveyor wheel (6) having recesses (9) for supporting preforms (P) used in a blow molding apparatus.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Aoki by using a carrier with recesses on the circumference of the carrier as disclosed by the Chinese reference for the purpose of transporting preforms in a simple manner that does not require moving pieces relative to the carrier to handle preforms.
Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggests A feed transport device for feeding plastic preforms to an apparatus for heating the plastic preforms, wherein said feed transport device has a carrier rotatable with respect to an axis of rotation and a plurality of holding devices configured to hold the plastic preforms, wherein said holding devices are formed as recesses formed on an
outer circumference of the carrier, and wherein the feed transport device has a guide arch arranged radially outside the carrier, wherein the plastic preforms can be received between this guide arch and the carrier, and wherein this guide arch and/or the carrier is detachably fastened to a carrier by at least one and preferably a plurality of fastening devices, wherein the fastening devices are detachable and/or fixable by drive devices.  

The closes prior art (Spitzer EP 2096055 A2) discloses a carrier having recesses on the circumference and a plurality of sections (16) to form a guide arch, but the reference fails to disclose or suggest that the guide arch or the carrier is detachably fastened to a carrier by a fastening device wherein the fastening devices are detachable and/or fixable by drive devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        7/30/2022